Title: To Benjamin Franklin from Claude-Mammès Pahin de Champlain de La Blancherie, 7 November 1782
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


	ce 7 9bre 1782.—hôtel de Villayer rue st andré des arcs.
M. De la Blancherie arrivant d’hollande accablé d’occupations, n’a que le tems de faire présenter son respect á Monsieur Le Docteur franklin, et de le supplier de vouloir bien lui faire procurer l’Extrait mortuaire de M. De Troye, Lieutenant dans la Légion de Palaski mort à Charles-Town (dans la lettre de sa famille on écrit Chartouin) à l’hôpital de la d. [ditte] Ville et enterré dans la Vieille Eglise anglicane le 21 décembre 1779. Ses parens se sont adressés à M. De La Blancherie pour l’obtenir: il auroit aussi beaucoup d’obligation à Son Ex. Si Elle pouvoit lui faire avoir aussi l’adresse de M. Adams.
 
Notation: De La Blancherie 7. Nov. 1782.
